124 F.3d 206
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Anthony WEBB, Plaintiff-Appellant,v.Jack O'MALLEY, in his official capacity as State's Attorneyof Cook County, Defendants-Appellees.
No. 96-3561.
United States Court of Appeals, Seventh Circuit.
Submitted August 13, 1997.Decided Sept. 3, 1997.1

Appeal from the United States District Court of the Northern District of Illinois, Eastern Division, No. 94 C 7435.
Before RIPPLE, ROVNER, EVANS, Circuit Judges.
ORDER
PLUNKETT, J.


1
Anthony Webb worked for several years as a clerk in the traffic division of the State's Attorney Office of Cook County.  He worked 40 hours per week, but was classified as a "full time / part time" employee, which meant he did not receive regular raises or insurance benefits.  Webb filed this Title VII action, initially pro se but later through appointed counsel, alleging that due to race (black) and sex (male) discrimination, he was denied a promotion, a raise, a transfer, and finally terminated.  He also alleged that he was retaliated against for having filed the EEOC charge in this case.  The district court entered summary judgment in favor of defendant.  Webb filed this



1
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)